382 U.S. 371 (1966)
CONVOY CO.
v.
UNITED STATES ET AL.
No. 719.
Supreme Court of United States.
Decided January 17, 1966.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF OREGON.
Marvin Handler and Moe M. Tonkon for appellant.
Solicitor General Marshall, Assistant Attorney General Turner, Robert B. Hummel, Robert W. Ginnane, I. K. Hay and Betty Jo Christian for the United States et al. Donald W. Smith for Commercial Carriers, Inc., appellee.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.